Citation Nr: 0731839	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-16 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability, secondary to service-connected traumatic 
arthritis of the left shoulder and left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from November 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and June 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claims for service connection PTSD and for a 
low back disability, secondary to service-connected traumatic 
arthritis of the left shoulder and left elbow warrant further 
development.
 
With regard to the PTSD claim, the medical evidence of 
records shows that the veteran is currently diagnosed as 
having PTSD.  

The veteran contends that he has PTSD due to traumatic events 
which occurred during his service in the U.S. Army.  In 
particular, the veteran reported that he was hospitalized in 
1967 for shoulder surgery and observed that the ward was full 
of severely wounded soldiers.  He stated that on one occasion 
he saw the body of a soldier who had hung himself.  In 
essence, the veteran felt that even though he was not in a 
combat zone, he had experienced everything that took place 
during the Vietnam War.  An attempt should be made to 
determine whether the hospital to which the veteran was 
admitted treated severely wounded soldiers returning from 
Vietnam.  

With regard to the low back claim, in a January 2004 medical 
treatment report, the veteran's private physician indicated 
that the veteran's service-connected left shoulder has 
experienced progressive loss of range of motion.  It was 
stated that in order to compensate for the left shoulder 
flexion and overhead reach, the veteran has had to vigorously 
bend his spine over to the right side and this has produced a 
chronic bending stress in the lumbar spine area and has 
resulted in a radiculopathy involving the left lower 
extremity paraspinous muscle spasm, evidence of loss of range 
of motion and possible intervertebral disc injury at the 
lower lumbar area.  

A May 2004 VA examination report reflects a diagnosis of low 
back pain with x-ray evidence of degenerative disc disease; 
however, the examiner concluded that the low back pain was 
not secondary to the veteran's service-connected shoulder 
condition.  In a July 2006 addendum, the same examiner 
reiterated that the veteran's low back condition was not 
likely secondary to his shoulder condition.  The examiner 
noted that the veteran did not have problems with his gait 
and that he was able to walk 2 miles without an assistive 
device.  The veteran did not have any upper back complaints.  

The VA examiner failed to comment on the January 2004 private 
physician's medical opinion and furthermore, did not address 
the question of whether the veteran has an additional 
disability resulting from aggravation of his non-service-
connected low back disability by his service-connected 
traumatic arthritis of the left shoulder and left elbow.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 
C.F.R. § 3.310(a) authorizes a grant of service connection 
not only for disability caused by a service-connected 
disability, but for the extent of additional disability 
resulting from aggravation of a non-service-connected 
disability by a service-connected disability).  Accordingly, 
a more definitive medical opinion on the question of whether 
there has been a measurable permanent increase of a non-
service-connected disability caused by a service-connected 
disability is also needed.
 
A recent amendment to 38 C.F.R. § 3.310, effective October 
10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by adding language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claims for service connection for PTSD and 
a low back disability, to include as 
secondary to service-connected traumatic 
arthritis of the left shoulder and left 
elbow, pursuant to the provisions of 
38 U.S.C.A. § 1151.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should review the file and 
prepare a summary of the veteran's 
stressors along with dates provided.   The 
AMC should then draft a letter asking the 
JSRRC to provide any available information 
that might corroborate the veteran's 
asserted in-service stressors.  The JSRRC 
should be given the following: a copy of 
the prepared summary, a copy of the 
veteran's DD Form 214, and any service 
personnel records obtained showing service 
dates, duties, and units of assignments.  
Specifically, the JSRRC should be 
requested to attempt to determine whether 
the hospital to which the veteran was 
admitted for shoulder surgery in service 
treated severely wounded soldiers 
returning from Vietnam.  If the JSRRC 
requests more specific descriptions of the 
stressors in question, the veteran must be 
notified and requested to provide the 
necessary information.

3.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
PTSD is the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors. 

4.  The AMC should also schedule the 
veteran for an appropriate orthopedic 
examination.  All indicated tests should be 
accomplished.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (i.e. a 50% or greater 
likelihood) that any current low back 
disability is proximately due to, or the 
result of, the service-connected traumatic 
arthritis of the left shoulder and left 
elbow.  The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (i.e. a 50% or greater 
likelihood) that any current low back 
disability has been worsened by the 
veteran's service-connected traumatic 
arthritis of the left shoulder and left 
elbow.  If the veteran's low back 
disability was aggravated by his service-
connected left shoulder and elbow, to the 
extent that is possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity of 
the low back disability (e.g., slight, 
moderate) before the onset of aggravation.  

5.  After conducting any additional 
indicated development, the AMC should 
again review the record.  If either 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


